Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 5th day of May, 2014 (the “Second Amendment Effective Date”),
by and between Silicon Valley Bank (“Bank”) and Marketo, Inc., a Delaware
corporation (“Borrower”) whose address is 901 Mariner’s Blvd., Suite 200, San
Mateo, CA 94404.

 

RECITALS

 

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as May 21, 2012 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).  Bank has extended
credit to Borrower for the purposes permitted in the Loan Agreement.

 

B.            Borrower has requested that Bank amend the Loan Agreement to
(i) revise the financial covenant, and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Consent.  Borrower has established a Subsidiary in Japan and made
approximately $2,600,000 in Investments in such Subsidiary as of the Second
Amendment Effective Date (the “Japanese Investment”).  Bank consents to, and
hereby reaffirms that this Japanese Subsidiary and the Japanese Investment are
additional “Permitted Investments” under the Loan Agreement.

 

3.             Amendments to Loan Agreement.

 

3.1          Section 6.2(d) (Bookings Report).  Section 6.2(d) of the Loan
Agreement is hereby amended in its entirety and replaced with the following:

 

(d)           Bookings Report.  Only during such times as Borrower does not meet
the Investment Guideline, concurrently with the delivery of each of the
Quarterly Financial Statements and each of the Annual Financial Statements, a
company prepared bookings report detailing new and renewal annually recurring
revenue and subscription bookings and service bookings for each month within
such period and certified by a Responsible Officer and in a form acceptable to
Bank (the “Bookings Report”);

 

3.2          Section 6.11 (Financial Covenants)  Section 6.11 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:

 

Financial Covenants.

 

(a)           So long as Borrower maintains at least Fifty Million Dollars
($50,000,000) in unrestricted cash and unrestricted investments in domestic
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates (it being understood that any accounts and amounts held
therein or investments credited thereto that are subject to Control Agreements
in favor of Bank shall be deemed to be “unrestricted” for purposes of this
Section 6.11), then Borrower does not need to comply with the covenant set forth
in Section 6.11(b);

 

(b)           Performance to Bookings Plan.  Borrower shall maintain as of the
last day of each quarter, cumulative subscription bookings of at least the
following:

 

1

--------------------------------------------------------------------------------


 

Quarter

 

Minimum Cumulative Subscription Bookings

 

 

 

January 1, 2014 through March 31, 2014

 

seventy-five percent (75%) of the projected performance for the first quarter of
2014 under the Board Plan

 

 

 

March 31, 2014 through June 30 2014

 

seventy-five percent (75%) of the cumulative projected performance for the first
and second quarters of 2014 under the Board Plan

 

 

 

July 1, 2014 through September 30, 2014

 

seventy-five percent (75%) of the cumulative projected performance for the
first, second and third quarters of 2014 under the Board Plan

 

 

 

October 1, 2014 through December 31, 2014

 

seventy-five percent (75%) of the cumulative projected performance for the
first, second, third and fourth quarters of 2014 under the Board Plan

 

 

 

January 1, 2015 through March 31, 2015 and each quarter thereafter

 

Covenant levels shall be set by Bank with receipt of Borrower’s Board approved
bookings forecast (due within 60 days of prior fiscal year end), but for each
quarter of 2015, the covenant level shall be no less than the level set for the
corresponding quarter of 2014 and, to the extent the bookings forecast results
in higher covenant levels for 2015, then for the first quarter of 2015, no more
than eighty-six percent (86%) of the projected performance for the first quarter
of 2015 under Borrower’s Board approved bookings forecast.

 

3.3          Section 7.3 (Mergers or Acquisitions).  Section 7.3 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:

 

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except for Permitted Acquisitions. 
“Permitted Acquisitions” means:

 

(i)            A Subsidiary may merge or consolidate into another Subsidiary or
into Borrower; and

 

(ii)           Acquisitions by Borrower where all of the following apply:

 

(1)           immediately after giving effect to each such transaction, Borrower
would maintain at least Fifty Million Dollars ($50,000,000) in unrestricted cash
and unrestricted investments in domestic operating and other deposit accounts
and securities accounts with Bank and Bank’s Affiliates (it being understood
that any accounts and amounts held therein or investments credited thereto that
are subject to Control Agreements in favor of Bank shall be deemed to be
“unrestricted” for purposes of this Section 7.3);

 

2

--------------------------------------------------------------------------------


 

(2)           no Event of Default has occurred and is continuing or would exist
after giving effect to the transactions, including without limitation, no
Indebtedness is assumed or existing other than Permitted Indebtedness and no
Liens are incurred or existing other than Permitted Liens;

 

(3)           to the extent such transaction is the acquisition of capital stock
of another Person, such Person shall become a wholly-owned Subsidiary of
Borrower and, if Bank so requests, Borrower shall (a) cause such new Subsidiary
to provide to Bank a joinder to this Agreement to cause such Subsidiary to
become a co-borrower hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above.  Any document,
agreement, or instrument executed or issued pursuant to this Section shall be a
Loan Document;

 

(4)           Borrower is in compliance with all of the terms and conditions of
this Agreement on a pro forma basis, including the financial covenant set forth
in Section 6.11;

 

(5)           such transaction is not hostile and Borrower’s Board of Directors
and the Board of Directors (and, if required, the stockholders) of the target of
the acquisition have approved the transaction; and

 

(6)           such transaction does not and will not increase Borrower’s cash
outflow by more than $12,000,000 per fiscal year; and

 

(7)           Borrower is the surviving legal entity.

 

3.4          Section 13 (Definitions).  The following terms and their
definitions are added in proper alphabetical order to Section 13.1 of the Loan
Agreement:

 

“Board Plan” means Borrower’s Board approved bookings plan submitted to Bank on
February 2, 2014, file named “Marketo B0D-1-28-2014-Final bod approved
Plan.pptx”.

 

“Investment Guideline” means Borrower maintains at least Fifty Million Dollars
($50,000,000) in unrestricted cash and unrestricted investments in domestic
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates (it being understood that any accounts and amounts held
therein or investments credited thereto that are subject to Control Agreements
in favor of Bank shall be deemed to be “unrestricted” for purposes of this
definition).

 

“Second Amendment” is the Second Amendment to Loan and Security Agreement by and
between Bank and Borrower.

 

“Second Amendment Effective Date” is defined in the Second Amendment.

 

3.5          Section 13 (Definitions).  Clause (f) of the definition of
Permitted Investments set forth in Section 13.1 of the Loan Agreement is amended
in its entirety and replaced with the following:

 

(f)            (1) if Borrower meets the Investment Guideline both before and
after giving effect to of the following Investments, then “Permitted
Investments” shall include Investments by Borrower in Subsidiaries;

 

3

--------------------------------------------------------------------------------


 

(2)  if Borrower will not meet the Investment Guideline both before and after
giving effect to of the following Investments, then “Permitted Investments”
shall include Investments by Borrower in Subsidiaries not to exceed One Million
Dollars ($1,000,000) in the aggregate in any fiscal year; and

 

(3) Investments by Subsidiaries in other Subsidiaries or in Borrower;

 

3.6          Compliance Certificate.  Exhibit D to the Loan Agreement, the
Compliance Certificate is replaced in its entirety with Exhibit A to the Second
Amendment.

 

4.             Limitation of Amendments.

 

4.1          The consent in Section 2 and the amendments set forth in Section 3
above are effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

 

4.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

5.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

5.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

5.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

5.3          The organizational documents of Borrower delivered to Bank prior to
the First Amendment Effective Date remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;

 

5.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

5.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

5.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4

--------------------------------------------------------------------------------


 

5.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

6.             Bank Expenses. Borrower shall pay to Bank all Bank Expenses
(including reasonable attorneys’ fees and expenses) incurred through and after
the Second Amendment Effective Date, when due.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.             Effectiveness.  This Amendment shall be deemed effective as of
the Second Amendment Effective Date upon the due execution and delivery to Bank
of this Amendment by each party hereto;

 

9.             Amendments in Writing; Integration.  This Amendment is a Loan
Document.  This Amendment and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements.  All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Amendment and the Loan Documents.

 

10.          Governing Law; Venue.  The provisions of Section 11 of the Loan
Agreement apply to this Amendment.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be duly executed and delivered as of the date first
written above.

 

BORROWER:

 

 

 

MARKETO, INC.

 

 

 

 

 

By:

/s/ Frederick A. Ball

 

Name: Frederick A. Ball

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Holly R. Dungan

 

Name: Holly R Dungan

 

Title: Vice President

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

MARKETO, INC.

 

 

 

The undersigned authorized officer of Marketo, Inc.(“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below; (2) there are no Events of Default; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly Financial Statements with Compliance Certificate

 

Quarterly [within 5 days of SEC filing but within 45 days of quarter end for
first 3 quarters of each fiscal year]

 

o Yes  o No

 

 

 

 

 

Annual Financial Statements with Compliance Certificate

 

Within 5 days of SEC filing but FYE within 90 days

 

o Yes  o No

 

 

 

 

 

Bookings Report with Compliance Certificate [but only required if Borrower is
not maintaining at least $50,000,000 at Bank and Bank’s Affiliates]

 

Quarterly [concurrently with Quarterly Financial Statements and Annual Financial
Statements]

 

o Yes  o No

 

 

 

 

 

Annual projections

 

FYE within 60 days

 

o Yes  o No

 

 

 

 

 

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

o Yes  o No

 

Section 6.11 Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Performance to Booking Plan [measured quarterly] but only measured if Borrower
is not maintaining at least $50,000,000 at Bank and Bank’s Affiliates

 

$

 

 

$

 

 

o Yes  o No

 

7

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

Marketo, Inc.

BANK USE ONLY

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

 

Compliance Status:          o Yes  o No

 

8

--------------------------------------------------------------------------------